Citation Nr: 1709177	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-21 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to November 1963.  He was in Guam from August 1962 to November 1963.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts denied service connection for residuals of prostate cancer and declined to reopen a previously denied service connection claim for skin cancer.  The Veteran appealed both determinations.  He testified at hearings before a Decision Review Officer in March 2010 and the undersigned in November 2013.  In February 2014, the Board reopened service connection for basal cell carcinoma.  That issue and service connection for prostate cancer, to include as due to toxic herbicide exposure, then were remanded for additional development.  

In a March 2015 rating decision, the Appeals Management Center (AMC) granted service connection for basal cell carcinoma, with residual left ear scar.  A June 2016 rating decision (notice of which was sent in July 2016) recharacterized and expanded this determination to include grants of service connection for basal cell carcinoma, specifically with painful scars, with facial scars, of the upper middle back, and of the right shoulder.  As such, the sole remaining issue of this matter is residuals of prostate cancer.  Review of the claims file at this time reveals that adjudication still cannot proceed with respect to it.  Another REMAND instead is warranted.  Please note that this matter recently was advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

Of final note is that the June 2016 rating decision arose from the Veteran's request for reconsideration concerning for his service-connected basal cell carcinoma.  This request was construed as an increased rating claim.  In December 2016, the Veteran requested another such increase.  This time his claim was construed as one for a temporary total rating because of treatment requiring convalescence.  A February 2017 rating decision denied it.  In March 2017, the Veteran expressed his disagreement with this determination.  Yet, he also referenced reconsideration thereof.  An increased rating finally was referenced by him.  The precise nature of the Veteran's most recent claim and what he now desires, in sum, is unclear.  In any event, the Board does not have jurisdiction because the aforementioned rating decision is not now on appeal.  REFERRAL instead is made so that appropriate action may be undertaken.

REMAND

Although the delay entailed by a second remand regarding is regrettable, particularly as this case recently was advanced on the Board's docket, Board adjudication of the Veteran's claim for service connection for residuals of prostate cancer, including as due to in-service herbicide exposure, now would be premature. Undertaking additional development prior thereto is the only way to ensure that he is afforded every possible consideration, as is required. VA indeed has a duty to assist him in substantiating his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Assisting him in gathering evidence that may show he is entitled to the benefit sought is required. Ensuring that there is at least substantial compliance with previous Board remand directives, generally crafted to ensure this assistance occurs, also is required. Stegall v. West, 11 Vet. App. 268 (1998).  

I.  Records

The duty to assist includes asked the claimant to either submit pertinent private records or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2016).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2016).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2016).  Here, although private prostate treatment records are available, they are a few years old.  Steps should be taken to obtain any more recent relevant treatment records.

II.  Herbicide Development

Verifying herbicide exposure during service in Guam begins with VA requesting that the Compensation Service review the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged by the claimant.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a).  If this review does not provide verification, VA must request that the Joint Services Records Research Center (JSRRC) attempt verification for allegations containing sufficient information to permit a search.  Id.  A formal finding regarding the insufficiency of the allegation information otherwise is required.  Id.  In its February 2014 remand, the Board directed that these steps be taken.  Yet not all of them were here.  The Compensation Service conveyed its inability to verify that the Veteran's exposure during service and the necessity of consulting the JSRRC in most circumstances in July 2014.  

Unfortunately, this consultation did not occur.  The AMC instead formally found in October 2014 insufficient information to verify that the Veteran had herbicide exposure during service.  This finding was not amended, and the JSRRC was not consulted, despite his subsequent February 2015 response to a request for more information.  The information, particularly when combined with that previously supplied, is sufficient to permit a search by the JSRRC.  Specifically, the Veteran alleges exposure during his service at Andersen Air Force Base on Guam from August 1962 to November 1963.  Multiple searches, as each spans only 60 days, therefore may be necessary.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Being on the flight line to fly to and from the island four times, doing base cleanup, working in a building on the base perimeter during the Cuban Missile Crisis (October 1962), eating food, and drinking as well as bathing in the water all have been alleged by the Veteran.

III.  Medical Opinion

If VA obtains a medical opinion for a service connection claim, the duty to assist requires that it be adequate so that adjudication will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's entire history thus must be considered, factual premises must be accurate, and there must be a clearly and fully articulated supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  It also must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  As directed by the Board's February 2014 remand, the Veteran underwent a VA medical examination complete with an opinion in December 2014.  Arrangements must be made for a supplemental VA medical opinion, if his herbicide exposure during service is not verified per the above, because then this opinion is inadequate.

The opinion was that the Veteran's residuals of prostate cancer are at least as likely as not related to his herbicide exposure during service.  For rationale, the clinician explained that exposure has been linked to prostate cancer.  He additionally explained that the Veteran had documentation regarding the use of herbicides in Guam while he was stationed there.  This currently is an inaccurate factual premise, however, as it is reiterated that his exposure during service has not yet been established.  The documentation brought by him presumably consists of the same Internet articles he has submitted for association with the claims file over the years.  While supportive of the Veteran's allegations, they do not go so far as to verify his exposure.  That the clinician failed to recognize this as VA's position suggests a less than thorough review of the claims file.  A March 2016 opinion by private clinician D.B. does not alter the aforementioned.  It is favorable like the clinician's opinion, but only if the Veteran had exposure as alleged.  

Finally, all theories of entitlement were not addressed.  The clinician's favorable albeit as of yet flawed opinion concerning a link between the Veteran's residuals of prostate cancer and his alleged herbicide exposure during service indeed seemingly resulted in any other potential link being ignored.  Failing to consider direct service connection if presumptive service connection is not established is an error.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Of import with respect to direct service connection is that the Veteran has reported prostate problems beginning during service and continuing ever since.  Service treatment records are rife with his complaints regarding his prostate, include a diagnosis of prostatitis, and document that his prostate was slightly enlarged and boggy at his September 1963 separation examination.  Private treatment records reflect that it grew rapidly between 1986 and 1990, when benign prostatic hyperplasia (BPH) was diagnosed.  They also reflect a prostatectomy in 1998 after a diagnosis of prostate cancer.  
Accordingly, a REMAND is directed for the following (expedited handling is required because this matter has been advanced on the Board's docket):

1.  Ask the Veteran either to submit all outstanding private treatment records concerning his residuals of prostate cancer or to provide enough information to identify and locate any such reports along with an authorization for their release to VA.  If the Veteran provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  Continue following the steps of the M21-1 in attempting to verify whether the Veteran had herbicide exposure during service at Andersen Air Force Base in Guam from August 1962 to November 1963.  This includes, at a minimum, requesting that the JSRRC attempt verification using the following sufficient information already provided by him:  being on the flight line to fly to and from the island four times, doing base cleanup, working in a building on the base perimeter during the Cuban Missile Crisis (October 1962), eating food, and drinking as well as bathing in the water.

3.  If and only if the Veteran's herbicide exposure during service is not verified after completion of the above, arrange for a supplemental opinion to be rendered regarding his residuals of prostate cancer.  The clinician should be the same one who examined him in December 2014 or, if unavailable, one with appropriate expertise.  The clinician must review the claims file to include this remand.  Next, the clinician shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of prostate cancer are related to his service.  

A clearly and fully articulated rationale (an understandable and thorough explanation) is required in support of the opinion.  This includes addressing the Veteran's reports of prostate problems beginning during service and continuing ever since.  Please note that proof of such in treatment records is not required.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It also includes addressing service treatment records containing a diagnosis of prostatitis and showing a slightly enlarged and boggy prostate at separation as well as private treatment records reflecting rapid prostate grow between 1986 and 1990, when BPH was diagnosed, and a 1998 prostatectomy after a diagnosis of prostate cancer.

4.  Lastly, readjudicate the Veteran's claim of entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to an SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records and other documentation, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument himself or through his representative concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the United States Court of Appeals for Veterans Claims (Court) indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, it is reiterated that expeditious handling is required because this matter recently was advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board on the merits of your claim.  38 C.F.R. § 20.1100(b) (2016).

